Order of the Court: The petition by the Administrator of the Attorney Registration and Disciplinary Commission to impose reciprocal discipline pursuant to Supreme Court Rule 763 is allowed, and respondent Saad El-Amin, who has been disciplined in the Commonwealth of Virginia, is suspended from the practice of law in the State of Illinois for four years. Respondent Saad El-Amin shall reimburse the Disciplinary Fund for any Client Protection payments arising from his conduct prior to the termination of the period of suspension.